Order entered January 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00982-CV

                            WILLIAM D. SHEETZ, Appellant

                                             V.

                           YOLANDA SLAUGHTER, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. 08-10401-A

                                         ORDER
       On December 2, 2014, we abated the appeal to allow the trial court to make findings of

fact and conclusions of law. On January 14, 2015, a supplemental clerk’s record containing the

trial court’s findings of fact and conclusions of law was filed. Accordingly, we REINSTATE

this appeal.

       Appellant’s brief is due FEBRUARY 5, 2015.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE